Citation Nr: 0530065	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-21 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.

The appeal was previously before the Board in November 2004, 
at which time the Board denied entitlement to Dependency and 
Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1318 and remanded the issue of service connection for the 
cause of the veteran's death for additional development.  
That development has been completed and the case returned to 
the Board for further consideration of the appellant's claim.


FINDINGS OF FACT

1.  The RO has given the appellant all required notice and 
fulfilled the duty to assist her in developing her claim.

2.  The veteran died in May 2001 due to end-stage chronic 
obstructive pulmonary disease (COPD).

3.  At the time of his death service connection was in effect 
for the residuals of frozen right and left feet, each rated 
as 30 percent disabling.

4.  The preponderance of the probative evidence shows that 
the cause of the veteran's death is not related to an in-
service injury and that a service-connected disability did 
not materially contribute to cause his death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor was it proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform her of which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that she provide any 
evidence in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

The RO notified the appellant of the information and evidence 
needed to substantiate her claim in August 2001 by informing 
her of the evidence required to establish entitlement to 
service connection for the cause of the veteran's death.  The 
RO also informed her of the information and evidence that she 
was required to submit, including any evidence in her 
possession, and the evidence that the RO would obtain on her 
behalf.  In September 2003 the appellant reported that she 
had no additional evidence to present in support of her 
claim.  The Board finds, therefore, that VA has fulfilled its 
duty to inform the appellant of the evidence she was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate her claim.  Quartuccio, 16 Vet. 
App. at 187.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for compensation 
benefits, VA will obtain a medical opinion that includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

The appellant has indicated in her statements and hearing 
testimony that the veteran's service medical records are not 
available, and that if those records were available they 
would support her contentions.  She apparently believes that 
his records were destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  The veteran's 
records were not at the NPRC when the fire occurred, however, 
because they were then in his VA claims file at the RO.  The 
service medical records are available, and have been 
considered in determining her entitlement to service 
connection for the cause of the veteran's death.

In addition to the service medical records, the RO has 
obtained medical opinions regarding the claimed nexus between 
the cause of his death and an in-service injury.  The 
appellant has presented the veteran's death certificate and 
private medical opinions on that issue in support of her 
claim.  The appellant also provided testimony before the 
undersigned in July 2004.  She has not reported the existence 
of any other evidence that is relevant to her claim, and 
stated that she has no additional evidence to submit.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of her claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her claim.  See 38 U.S.C.A. § 5103A (West 
2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2005).

Relevant Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2005).

In order to establish service connection for the cause of 
death, there must be (1) medical evidence of a current 
disability (the disability that caused death); (2) evidence 
of a service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the cause of death.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The death certificate shows that the veteran died due to end-
stage COPD in May 2001.  The service medical records show 
that he was treated in January 1945 for a cold injury.  The 
appellant's claim is, therefore, supported by medical 
evidence of the disability that caused the veteran's death, 
and medical evidence of an in-service injury.  For the 
reasons that follow, however, the Board finds that the 
preponderance of the probative evidence indicates that the 
cause of death is not related to the in-service injury.  
Wallin, 11 Vet. App. at 512.

The appellant contends that the cold injury that the veteran 
suffered in January 1945 caused chronic respiratory problems, 
for which he was treated since shortly after his separation 
from service.  A review of the service medical records 
reveals, however, that the cold injury affected the veteran's 
feet (trench foot), not the respiratory system.  His service 
medical records, including the report of his November 1945 
separation examination, are negative for any complaints or 
clinical findings attributed to a respiratory problem.

The veteran initially claimed entitlement to VA compensation 
benefits in December 1945, and he did not then make any 
reference to a respiratory problem.  In September 1965 he 
claimed entitlement to compensation benefits for the 
residuals of the cold injury, which he described as problems 
with his feet.  In a September 1965 report his physician 
stated that the veteran had contacted him when he returned 
home from military service regarding his frozen feet, and the 
physician recommended that the veteran move to a warmer 
climate.  The physician did not indicate that the veteran was 
suffering from a respiratory problem due to the cold injury.

The veteran underwent a VA medical examination in November 
1965, during which he reported having allergies as well as 
problems with his feet.  He did not assert that the allergies 
were related to service, and the examination pertained only 
to the feet.  He was, however, provided a chest X-ray, which 
showed no abnormalities.  In December 1965 the RO granted 
service connection for the residuals of frozen feet.  At the 
time of his death in May 2001, service connection was in 
effect for the residuals of frozen right and left feet, each 
foot rated as 30 percent disabling, effective in January 
1998.  The veteran had also been awarded a total disability 
rating based on individual unemployability effective in 
January 1998.

In a January 1966 insurance application the veteran reported 
being allergic to certain foods and drugs, but did not 
indicate that his allergies had their onset during service or 
were related to service.  He was provided a VA medical 
examination in May 1975 in conjunction with a claim for an 
increased rating for the residuals of frozen feet.  He was 
then found to have bronchial asthma, and pulmonary function 
testes revealed severe obstructive lung disease.  He was 
again examined in March 1979.  During both examinations, 
which were to evaluate the residuals of the cold injury, he 
did not claim to have any respiratory problems related to the 
cold injury.  In September 1984 he claimed entitlement to 
compensation benefits for additional disabilities that he 
believed to be related to his military service, but did not 
include any respiratory problems.

During an April 1995 VA examination the veteran reported that 
he had moved to Florida because he was unable to tolerate 
cold weather due to pain in his feet.  VA medical records 
show that he was treated for severe COPD from August 1997 to 
November 1999.  He was again examined in September 1998, at 
which time he reported that he had been injured during the 
Battle of the Bulge and laid in the snow for eight hours 
prior to receiving medical care.  He stated that he had been 
hospitalized for a month following the injury due to frozen 
feet.  He again stated that he had moved to Florida because 
cold weather made the pain in his feet worse.  At no time 
from April 1995 to November 1999 did he indicate that his 
COPD was related to service.

Prior to his death the veteran submitted medical reports 
showing that he was totally disabled due to severe COPD.  In 
a March 2000 report his physician noted that he had suffered 
a cold injury in service and that he then had advanced COPD.  
During an August 2000 medical evaluation the veteran reported 
having been hospitalized for a month while in service due to 
frost-bitten feet.  The examiner noted that he had severe 
COPD, with 40+ pack years of cigarette use.  Neither 
physician in March or August 2000 indicated that the COPD was 
related to the in-service cold injury.

In support of her claim for service connection for the cause 
of the veteran's death the appellant submitted an August 2001 
report from the veteran's physician.  In that report the 
physician stated that he had treated the veteran for at least 
10 years, that the veteran had died from end-stage COPD, and 
that it was his expert medical opinion that the veteran's 
cold weather exposure and wounds suffered in service 
"contributed remarkably" to his illness and death.  In an 
April 2002 report the same physician stated that he had 
treated the veteran for 12 years.  He noted that the veteran 
had been hospitalized for a month while in service, that he 
subsequently had repeated allergies, lung problems, asthma, 
and bronchitis that had persisted throughout his life, and 
that the physician believed that the lung disease "began 
with his difficult experiences at the 'Battle of the Bulge' 
and the subsequent prolonged hospital stay. . . ."

The appellant also submitted an August 2002 report from the 
veteran's pulmonologist.  In that report the physician stated 
that he had treated the veteran since 1991.  He noted that 
the veteran had been hospitalized for over a month while in 
service, at which time he developed respiratory problems that 
persisted throughout his life.  The physician stated that it 
was his medical opinion that the veteran's respiratory 
problems started when he was hospitalized during World War 
II.

In determining entitlement to VA benefits "the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the [appellant]."  Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  Analysis of 
the medical reports shows that neither physician referred to 
any clinical findings or provided any rationale for the 
opinion that the veteran's respiratory problems began in 
service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) (the failure of the physician to provide a basis for 
his/her opinion goes to the weight and credibility of the 
evidence).  

In addition, one physician had treated the veteran for only 
12 years, and the second physician had treated him for only 
10 years at the time of his death.  Neither physician, 
therefore, had any first hand knowledge as to when the 
veteran's respiratory problems began.  The available medical 
evidence indicates that COPD was initially documented in May 
1975, almost 30 years after his separation from service.  The 
physicians' assessments of the veteran having suffered 
respiratory problems throughout life that began following the 
in-service cold injury were apparently based on the veteran's 
reported history, in that the appellant has stated that none 
of the medical records documenting his treatment following 
service are available.  For that reason the medical opinions 
are not probative of the onset of the respiratory problems 
having occurred in service, or being related to the in-
service cold injury.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (a medical opinion that is based on the veteran's 
recitation of medical and service history, and not his 
documented history, is not probative).

The RO obtained an opinion from a VA physician in October 
2001 regarding the claimed nexus between the in-service cold 
injury and the development of COPD.  The physician reviewed 
the evidence in the claims file, including the veteran's 
service medical records, the private medical opinions, and 
the evidence indicating that the veteran had a 40-pack year 
smoking history.  The physician found that the cold injury 
did not cause the COPD that resulted in the veteran's death.  
The physician supplemented that opinion in a January 2005 
report and noted that testing showed severe COPD in 1975; 
that the veteran had reported having had many allergies; and 
that he had not registered any pulmonary complaints prior to 
1975.  The physician provided the opinion that the veteran's 
COPD was less than likely due to his military service, and 
that the service-connected residuals of cold injury to the 
feet did not contribute to cause the veteran's death.  In 
explaining her rationale for the opinion, the physician 
stated that there was no evidence in the medical literature 
indicating that cold injury lead to COPD.  She also found 
that the interval between the cold injury (1945) and the 
documentation of COPD (1975) was too long for a finding of 
causation.  Because that opinion was based on review of the 
available medical evidence, and not the veteran's reported 
history, and includes the rationale for the opinion, it is 
highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (an opinion that is based on review of the entire 
record is more probative than an opinion that is based on the 
veteran's reported history).  

The appellant testified that the veteran began experiencing 
allergic reactions "almost immediately" after he came home 
from the war.  She denied that he had any problems with 
allergies or asthma prior to service, and stated that he had 
not told her that he was treated for allergies during 
service.  She also stated that they had moved to Florida due 
to his problems with asthma.

She contends that the exposure to cold while the veteran was 
in service lead to the asthma, which resulted in the severe 
COPD that caused his death.  She has also indicated, however, 
that the asthma was an allergic reaction, and the veteran 
reported during his lifetime that he suffered from allergies 
to certain foods and drugs.  Regardless, as a lay person the 
appellant is not competent to relate a disorder to a given 
cause.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Her statements are not probative, therefore, of the cause of 
the veteran's asthma, or a nexus between the asthma, which 
was apparently due to allergies, and the subsequent diagnosis 
of COPD.

Service connection can also be established by showing 
continuing symptomatology during and since service.  As a lay 
person the appellant is competent to provide evidence of 
observable symptoms, such as the veteran's difficulty with 
breathing.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
She testified that he began experiencing allergic reactions, 
apparently manifested by asthma, immediately following his 
separation from service.  She did not indicate that he had 
had allergies or asthma while he was in service, and the 
service medical records make no reference to any complaints 
or clinical findings pertaining to an allergic reaction or 
any respiratory problems.  During his lifetime the veteran 
never alluded to his respiratory problems beginning in 
service, or being related to service.  Regardless of when his 
post-service symptoms began, the evidence does not show the 
relevant symptomatology during service.  The appellant's 
statements and testimony are not, therefore, probative of 
continuing symptomatology during and since service.

In summary, the evidence shows that the veteran suffered a 
cold injury in service, and that he died in May 2001 due to 
end-stage COPD.  The probative evidence indicates that the 
COPD is not related to the in-service cold injury, and that 
the service-connected residuals of frozen feet did not 
materially contribute to cause the veteran's death.  The 
Board finds, therefore, that the criteria for a grant of 
service connection are not met.  For that reason the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


